                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                   Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                           ORDER GRANTING SECOND
                                                                                             EXTENSION OF TIME TO FILE
                                   9              v.                                         OPPOSITION TO SUMMARY
                                                                                             JUDGMENT MOTION
                                  10     A. JACKSON,
                                                                                             Re: Dkt. No. 29
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a request for an extension of time to file a reply to the defendant’s
                                  14   response to the Court’s order to show cause why a writ of habeas corpus should not be granted.
                                  15   The instant action is brought pursuant to 42 U.S.C. § 1983 and alleges that defendant Jackson used
                                  16   excessive force on plaintiff in violation of the Fourteenth Amendment’s Due Process Clause. The
                                  17   instant action is not a petition for a writ of habeas corpus. The Court construes plaintiff’s request
                                  18   as a request for an extension of time to file his opposition to defendant’s pending summary
                                  19   judgment motion. Good cause being shown, plaintiff’s request is GRANTED. Dkt. No. 29.
                                  20   Plaintiff shall file his opposition by January 7, 2020. Defendant shall file a reply brief no later
                                  21   than 14 days after the date the opposition is filed. The motion shall be deemed submitted as of the
                                  22   date the reply brief is due. No hearing will be held on the motion.
                                  23          This order terminates Dkt. No. 29.
                                  24          IT IS SO ORDERED.
                                  25   Dated: 11/12/2019
                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
